Citation Nr: 1733761	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from November 1952 to November 1954.  He died in September 2012.  His surviving spouse has been properly substituted as the appellant for the purposes of claims pending before VA at the time of the Veteran's death.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his spouse testified before the Board at a November 2011 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the November 2011 hearing is no longer employed at the Board.  Should the appellant desire a new hearing before the Board, she may notify the RO of her request.  See 38 C.F.R. § 20.717 (2016).  If she does not request an additional hearing, it will be taken that she does not desire such a hearing.

In February 2013, the appellant submitted a claim of service connection for the cause of the Veteran's death.  To date, the appellant's claim has not been adjudicated by the RO in the first instance.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

This case was previously before the Board in February 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant case was previously remanded by the Board for additional development.  Specifically, the Board requested the Veteran be provided appropriate VA examinations and etiological opinions be obtained regarding his claimed bilateral hearing loss, tinnitus, and bilateral knee disabilities.  Unfortunately, the Veteran died before these examinations could be scheduled.  However, as the Veteran's surviving spouse has been substituted as the appellant for these claims, the need for these etiological opinions remains.  Indeed, a VA Decision Review Officer (DRO) informed the appellant that these opinions would be obtained.  See April 2013 DRO Informal Conference Report.  As such, another remand is required.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the appropriate VA examiner(s) to determine the etiology of the Veteran's claimed bilateral hearing loss, tinnitus, and bilateral knee disabilities.  The entire claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner.  All appropriate consultations deemed necessary should be accomplished.  After reviewing the record, the examiner(s) is/are to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hearing loss had its onset or was otherwise etiologically related to his period of active service, to include in-service acoustic trauma?

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus had its onset or was otherwise etiologically related to his period of active service, to include in-service acoustic trauma?

NOTE: In offering these opinions, the examiner is instructed to accept as credible the Veteran's November 2011 testimony regarding exposure to acoustic trauma from the firing of guns and working around engines.  

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral knee disability, to specifically include osteoarthritis of both knees, had its onset or was otherwise etiologically related to his period of active service, to include in-service bilateral knee disabilities as described in the November 2011 Board hearing transcript and February 2012 Board remand?

NOTE: In offering this opinion, the examiner is informed that, although the Veteran's service treatment records are not available for review, the Veteran's statements and testimony regarding an in-service knee injury and subsequent intermittent bilateral knee pain are to be accepted as credible.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





